         Case 20-35599 Document 32 Filed in TXSB on 11/22/20 Page 1 of 14




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                                  §
                                                        §                  Case No. 20-35599
AZTEC / SHAFFER, LLC, et al.,                           §
                                                        §                  Chapter 11
         Debtors.1                                      §
                                                        §                 (Jointly Administered)

              DEBTORS’ EMERGENCY MOTION FOR ENTRY OF AN
           ORDER (I) AUTHORIZING THE DEBTORS TO PAY PREPETITION
           WAGES TO EMPLOYEES AND (II) GRANTING RELATED RELIEF

EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE CONDUCTED ON
THIS MATTER ON NOVEMBER 23, 2020 AT 9:30 A.M. IN COURTROOM 404, 4th FLOOR,
UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS, 515
RUSK STREET, HOUSTON, TEXAS 77002. YOU MAY PARTICIPATE IN THE HEARING
EITHER IN PERSON OR BY AUDIO/VIDEO CONNECTION.

AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S DIAL-IN FACILITY. YOU
MAY ACCESS THE FACILITY AT (832) 917-1510. YOU WILL BE RESPONSIBLE FOR
YOUR OWN LONG-DISTANCE CHARGES. ONCE CONNECTED, YOU WILL BE ASKED TO
ENTER THE CONFERENCE ROOM NUMBER. JUDGE ISGUR’S CONFERENCE ROOM
NUMBER IS 954554.

YOU MAY VIEW VIDEO VIA GOTOMEETING. TO USE GOTOMEETING, THE COURT
RECOMMENDS THAT YOU DOWNLOAD THE FREE GOTOMEETING APPLICATION. TO
CONNECT, YOU SHOULD ENTER THE MEETING CODE “JUDGEISGUR” IN THE
GOTOMEETING APP OR CLICK THE LINK ON JUDGE ISGUR’S HOME PAGE ON THE
SOUTHERN DISTRICT OF TEXAS WEBSITE. ONCE CONNECTED, CLICK THE SETTINGS
ICON IN THE UPPER RIGHT CORNER AND ENTER YOUR NAME UNDER THE
PERSONAL INFORMATION SETTING.

HEARING APPEARANCES MUST BE MADE ELECTRONICALLY IN ADVANCE OF THE
HEARING. TO MAKE YOUR ELECTRONIC APPEARANCE, GO TO THE SOUTHERN
DISTRICT OF TEXAS WEBSITE AND SELECT “BANKRUPTCY COURT” FROM THE TOP
MENU. SELECT “JUDGES’ PROCEDURES” THEN “VIEW HOME PAGE” FOR JUDGE
ISGUR. UNDER “ELECTRONIC APPEARANCE” SELECT “CLICK HERE TO SUBMIT
ELECTRONIC APPEARANCE”. SELECT THE CASE NAME, COMPLETE THE REQUIRED
FIELDS, AND CLICK “SUBMIT” TO COMPLETE YOUR APPEARANCE.

IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT EMERGENCY
CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER APPEAR AT THE HEARING


1
 The debtors and debtors in possession these chapter 11 cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: Aztec / Shaffer, LLC (2038); and ASAIG, LLC (2323). The
Debtors’ service address is: 601 W. 6th Street, Houston, Texas 77007.
        Case 20-35599 Document 32 Filed in TXSB on 11/22/20 Page 2 of 14



OR FILE A WRITTEN RESPONSE PRIOR TO THE HEARING. OTHERWISE, THE COURT
MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.

RELIEF IS REQUESTED NOT LATER THAN NOVEMBER 23, 2020.

       Aztec / Shaffer, LLC, et al., the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) hereby file this Emergency Motion for Entry of an Order (I)

Authorizing the Debtors to Pay Prepetition Wages to Employees and (II) Granting Related Relief

(the “Motion”) and in support hereof, respectfully state as follows:

                            I.      JURISDICTION AND VENUE

       1.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. § 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper in this Court

under 28 U.S.C. §§ 1408 and 1409.

       2.      The statutory predicates for the relief requested this Motion are sections 105(a),

363(b) and 507(a) of title 11 of the United States Code (the “Bankruptcy Code”), Rules 6003 and

6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rules 4002-1 and

9013-1(i) of the Bankruptcy Local Rules for the Southern District of Texas (the “Bankruptcy

Local Rules”), and the Procedures for Complex Chapter 11 Cases in the Southern District of

Texas (the “Complex Case Procedures”).

                                    II.     BACKGROUND

A.     In General

       3.      On November 17, 2020 (the “Petition Date”), the Debtors filed voluntary petitions

for relief (the “Chapter 11 Cases”) under chapter 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the Southern District of Texas, Houston Division (the “Court”).

       4.      Pursuant to Bankruptcy Code sections 1107(a) and 1108, the Debtors are

operating their businesses and managing their property as debtors in possession. No official


                                                 2
        Case 20-35599 Document 32 Filed in TXSB on 11/22/20 Page 3 of 14




committee has been appointed in the Chapter 11 Cases, and no request has been made for the

appointment of a trustee or examiner.

       5.      Additional information about the Debtors’ businesses and affairs, capital

structure, prepetition indebtedness, and the events leading up to the Petition Date, can be found

in the Declaration of A. Kelly Williams in Support of the Debtors’ Chapter 11 Petitions and First

Day Motions (the “First Day Declaration”), which is filed on the Court’s docket

contemporaneously with this Motion and is incorporated herein by reference.

B.     The Debtors’ Employees

       6.      The Debtors maintain a large staff to support their businesses and service the

projects and events for their clientele across the country.     Specifically, the Debtors have

approximately two hundred thirty five (235) full-time employees (collectively, the

“Employees”). The types of Employees include directors and officers, administrative staff,

operational staff, sales and client account managers, field personnel, and other support staff.

Except for the field personnel who are deployed to various national events to oversee and

complete projects, each of the Employees work at the Debtors’ offices and warehouse in

Houston, Texas. The vast majority of the Employees rely exclusively on their compensation and

benefits to pay their daily living expenses and support their families. Thus, Employees would be

exposed to significant financial hardship if the Debtors were not permitted to continue paying

their compensation, providing benefits, and maintain existing programs. Consequently, the relief

requested in this Motion is necessary and appropriate.

       7.      The Debtors utilize the services of a professional employment organization, ADP,

LLC (“ADP”), to process payroll, and employee benefit plans are administered through United

Health Care. The Debtors submit a net amount of money to ADP prior to the conclusion of each



                                                3
        Case 20-35599 Document 32 Filed in TXSB on 11/22/20 Page 4 of 14




pay period, who then administers all of the Debtors’ obligations incurred or related to wages,

salaries, payroll taxes, and payroll service fees. Employees are paid bi-monthly via direct

deposit from ADP.

        8.      A description of which Employees are owed wages, their classification, rates of

pay, and the approximate amounts owed are listed in the payroll analysis attached hereto as

Exhibit A.2 Collectively, the Employees are paid approximately $500,000 per month. Thus,

because the Debtors’ Petition Date fell between pay periods, the estimated prepetition amounts

listed in Exhibit A represent only a portion of the total amount owed to Employees through the

end of the pay period.

                                   III.     RELIEF REQUESTED

        9.      By this Motion, the Debtors seek entry of an order, substantially in the form

submitted herewith: (i) authorizing, but not directing, the Debtors to: (a) pay, in their sole

discretion, subject to and consistent with the terms of any cash collateral order entered and

accompanying budget approved by the Court in these Chapter 11 Cases, all obligations incurred

under or related to wages, salaries, other compensation, reimbursable employee expenses, and

payroll service fees relating to Employees (collectively, the “Employee Obligations”) and all

costs related to the foregoing, and (b) maintain and continue to honor their practices, programs,

and policies in place for their Employees, as such may be modified, amended, or supplemented

from time to time in the ordinary course of business; and (ii) authorizing and directing the

Debtors’ banks, other financial institutions, and professional employment organizations,

including ADP and Texas Capital Bank, N.A. (“TCB”), as applicable, to receive, process, honor,




2
  The Debtors reserve the right to amend or supplement Exhibit A at or before the hearing on this Motion, as
necessary to provide accurate information.

                                                     4
        Case 20-35599 Document 32 Filed in TXSB on 11/22/20 Page 5 of 14




and pay checks presented for payment and electronic payment requests relating to the Employee

Obligations.

                         IV.     BASIS FOR RELIEF REQUESTED

A.     Certain Employee Obligations are Entitled to Priority Treatment

       10.     Pursuant to section 507(a)(4)(A) of the Bankruptcy Code, claims of Employees

for “wages, salaries, or commissions, including vacation, severance, and sick leave pay” earned

within 180 days of the petition date are granted priority unsecured status up to $13,650 per

employee. 11 U.S.C. § 507(a)(4)(A). Additionally, section 507(a)(5) of the Bankruptcy Code

provides that claims for contributions to employee benefit plans are also afforded priority

unsecured status up to $13,650 per employee covered by applicable benefits plans, less any

amount paid pursuant to section 507(a)(4). 11 U.S.C. § 507(a)(5)(A).

       11.     The prepetition Employee Obligations shown in Exhibit A constitute priority

claims under sections 507(a)(4) or (5) of the Bankruptcy Code. To the extent such claims are

afforded priority status, the Debtors are required to pay these claims in full to confirm a chapter

11 plan. See 11 U.S.C. § 1129(a)(9)(b) (requiring payment of certain allowed unsecured claims

for (a) wages, salaries or commissions, including vacation, and sick leave pay earned by an

individual, and (b) contributions to an employee benefit plan). As priority claims, the Employee

Obligations are entitled to payment in full before any general unsecured claims asserted against

the Debtors can be satisfied and would be entitled to payment in full under any plan of

reorganization. 11 U.S.C. § 507(a)(8).

B.     Payment of Payroll Taxes and Deductions Is Required by Law.

       12.     The Debtors also seek authority to continue paying, through ADP, the payroll

taxes and deductions to the appropriate entities. These liabilities are all included in the amounts



                                                5
        Case 20-35599 Document 32 Filed in TXSB on 11/22/20 Page 6 of 14




submitted to ADP each pay period for payroll processing. These amounts principally represent

Employees’ earnings that governments, Employees, and judicial authorities have designated for

deduction from Employees’ paychecks. Certain deductions, including Employees’ contributions

to the employee benefit plans, are not property of the Debtors’ estates because they have been

withheld from Employees’ paychecks on behalf of another party. See 11 U.S.C. § 541(b).

Further, federal and state laws require the Debtors and their officers to remit certain tax

payments that have been withheld from Employees’ paychecks. See 26 U.S.C. §§ 6672 and

7501(a); see also City of Farrell v. Sharon Steel Corp., 41 F.3d 92, 95-97 (3d Cir. 1994) (finding

that state law requiring a corporate debtor to withhold city income tax from its employees’ wages

created a trust relationship between the debtor and the city for payment of withheld income

taxes); DuCharmes & Co., Inc. v. State of Mich. (In re DuCharmes & Co.), 852 F.2d 194 (6th

Cir. 1988) (noting that individual officers of a company may be held personally liable for failure

to pay trust fund taxes). Because the deductions and payroll taxes are not property of the

Debtors’ estates, the Debtors request that this Court authorize them to remit the deductions and

payroll taxes to the proper parties in the ordinary course of business.

C.     Ample Authority Exists to Authorize the Debtors to Honor Employee Obligations.

       13.     Courts generally acknowledge that it is necessary to authorize payment (or other

special treatment) of prepetition obligations in appropriate circumstances. See, e.g., In re

Ionosphere Clubs, Inc., 98 B.R. 174-75 (Bankr. S.D.N.Y. 1989) (granting authority to pay

prepetition wages); see also Armstrong World Indus., Inc. v. Jones A. Phillips, Inc. (In re James

A. Phillips, Inc.), 29 B.R. 391, 398 (S.D.N.Y. 1983) (granting authority to pay prepetition claims

of suppliers who were potential lien claimants). As set forth herein, in authorizing payments of




                                                 6
        Case 20-35599 Document 32 Filed in TXSB on 11/22/20 Page 7 of 14




certain prepetition obligations, including Employee Obligations, courts have relied on several

legal theories, based on sections 1107(a), 1108, 363(b), and 105(a) of the Bankruptcy Code.

       14.     Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, debtors in

possession are fiduciaries “holding the bankruptcy estate[s] and operating the business[es] for the

benefit of [their] creditors and (if the value justifies) equity owners.” In re CoServ, L.L.C., 273

B.R. 487, 497 (Bankr. N.D. Tex. 2002). Implicit in the fiduciary duties of any debtor in

possession is the obligation to “protect and preserve the estate, including an operating business’

going-concern value.” Id. Some courts have noted that there are instances in which a debtor can

fulfill this fiduciary duty “only … by the preplan satisfaction of a prepetition claim.” Id. The

CoServ court specifically noted that the preplan satisfaction of prepetition claims would be a

valid exercise of the debtor’s fiduciary duty when the payment “is the only means to effect a

substantial enhancement of the estate ….” Id.; See also In re Mirant Corp., 296 B.R. 427, 429-30

(Bankr. N.D. Tex. 2003) (allowing debtors to pay claims “reasonably believe[d]” to be

authorized under the CoServ test or whose payment was necessary “in the exercise of their

business judgment … in order for [the d]ebtors to continue their respective businesses”).

       15.     This Court may grant the relief requested herein pursuant to section 363(b) of the

Bankruptcy Code. Section 363(b) provides, in pertinent part, that “[t]he [debtor], after notice

and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of

the estate.” 11 U.S.C. § 363(b)(1). Courts have long recognized that, where a sound business

justification can be articulated, payment of prepetition claims under sections 363(b) of the

Bankruptcy Code is permitted. See In re Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr.

S.D.N.Y. 1989) (discussing prior order authorizing payment of prepetition wage claims pursuant

to sections 363(b) of the Bankruptcy Code; relief appropriate where payment was needed to



                                                7
        Case 20-35599 Document 32 Filed in TXSB on 11/22/20 Page 8 of 14




“preserve and protect its business and ultimately reorganize, retain its currently working

employees and maintain positive employee morale.”); see also In re Montgomery Ward Holding

Corp., 242 B.R. 147, 153 (D. Del. 1999) (use of assets outside the ordinary course of business

permitted if “sound business purpose justifies such actions.”); see also Armstrong, 29 B.R. at 397

(relying on section 363 of the Bankruptcy Code to allow contractor to pay prepetition claims of

suppliers who were potential lien claimants because the payments were necessary for general

contractors to release funds owed to debtors).

       16.     Courts have also authorized payment of prepetition claims in appropriate

circumstances pursuant to section 105(a) of the Bankruptcy Code.          Section 105(a) of the

Bankruptcy Code, which codifies the inherent equitable powers of the bankruptcy court,

empowers the bankruptcy court to “issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). Courts generally

recognize that payments to prepetition creditors are appropriate pursuant to section 105(a) of the

Bankruptcy Code under the “doctrine of necessity” or the “necessity of payment” rule, where

such payments are necessary to the continued operation of the debtor’s business. See, e.g., In re

CoServ, L.L.C., 273 B.R. at 487 (“[I]t is only logical that the bankruptcy court be able to use §

105(a) of the Bankruptcy Code to authorize satisfaction of the prepetition claim in aid of

preservation or enhancement of the estate.”). Under section 105(a), courts may permit preplan

payments of prepetition obligations when such payments are essential to the continued operation

of the debtor’s business and, in particular, when nonpayment of a prepetition obligation would

trigger a withholding of goods or services essential to the debtor’s business reorganization plan.

See In re UNR Indus., 143 B.R. 506, 520 (Bankr. N.D. Ill. 1992) (permitting the debtor to pay

prepetition claims of suppliers or employees whose continued cooperation is essential to the



                                                 8
        Case 20-35599 Document 32 Filed in TXSB on 11/22/20 Page 9 of 14




debtors’ successful reorganization); Ionospehere Clubs, 98 B.R. at 177 (finding that section 105

empowers bankruptcy courts to authorize payment of prepetition debt when such payment is

needed to facilitate the rehabilitation of the debtor).

        17.     Courts have further recognized the importance of employees to a debtor’s

reorganization and the severe harm to employees that can arise if courts do not grant motions

such as this one. In re Braniff, Inc., 218 B.R. 628, 633 (Bankr. M.D. Fla. 1998) (approving

payment of prepetition employee wage claims to the vital roles employees play in the debtor’s

reorganization). As a result, courts regularly grant motions to pay prepetition employee wages

and honor employee benefits when the employees’ continued efforts are necessary to a debtor’s

effective reorganization. See, e.g., In re The Nat’l Benevolent Ass’n of the Christian Church

(Disciples of Christ), et al., Chapter 11 Case No. 04-50948 (Bankr. W.D. Tex. Feb. 18, 2004; In

re JIT Holdings, Inc., Chapter 11 Case No. 02-21102 (Bankr. S.D. Tex. May 24, 2002); In re

Kitty Hawk, Inc., Case No. 00-42141-BJH (Bankr. N.D. Tex. May 4, 2000).

        18.     Accordingly, pursuant to sections 105(a), 363(b), and 1108 of the Bankruptcy

Code, this Court is empowered to grant the relief requested herein and such relief is necessary, in

the Debtors’ discretion and business judgment, in order to prevent harm to the Debtors’

businesses.

        19.     In addition to wages and reimbursable expenses, the continued submission to

ADP and payment of payroll taxes similarly will not prejudice other creditors of the Debtors’

estates as the relevant taxing authorities will generally hold priority claims under section

507(a)(8) of the Bankruptcy Code with respect to payroll taxes. Moreover, the portion of the

payroll taxes withheld from an Employee’s wages on behalf of the applicable taxing authority

are held in trust by the Debtors, and thus, are not property of the Debtors’ estates under section



                                                   9
       Case 20-35599 Document 32 Filed in TXSB on 11/22/20 Page 10 of 14




541 of the Bankruptcy Code. See, e.g., Begier v. IRS, 496 U.S. 53, 62-63 (1990) (holding that

withholding taxes are property held by a debtor in trust for another and, as such, are not property

of the debtors’ estates); City of Farrell v. Sharon Steel Corp., 41 F.3d 92, 96–97 (3d Cir. 1994)

(state law requiring debtor to withhold city income tax from its employees’ wages created trust

relationship between debtor and city for payment of withheld taxes).

       20.     Failure to remit payroll taxes to a taxing authority may give rise to personal

liability for the Debtors’ officers and directors. 26 U.S.C. § 6672; see In re DuCharmes & Co.,

852 F.2d 194, 196 (6th Cir. 1988) (explaining that a failure to pay trust fund taxes may give rise

to personal liability for a company’s officers). As such, remittance of amounts to ADP sufficient

to cover payment of payroll taxes is reasonable and in the best interest of the Debtors’ estates

and all parties in interest. In addition, ADP withholds federal and state taxes from the salaries of

the Employees when such salaries are submitted by the Debtors during the applicable pay period.

Thus, the Debtors seek authority to continue paying, through ADP, any local, state and federal

withholding and payroll-related taxes relating to prepetition periods, including, but not limited

to, all withholding taxes, Social Security taxes and Medicare taxes.

       21.     Courts in this jurisdiction have granted relief similar to that requested herein.

See, e.g., In re Alta Mesa Resources, Inc., No. 19-35133 (MI) (Bankr. S.D. Tex. Oct. 7, 2019); In

re Bristow Group Inc., No. 19-32713 (DRJ) (Bankr. S.D. Tex. May 14, 2019); In re Vanguard

Natural Resources, Inc., No. 19-31786 (DRJ) (Bankr. S.D. Tex. Apr. 2, 2019); In re Parker

Drilling Co., No. 18-36958 (MI) (Bankr. S.D. Tex. Dec. 13, 2018); In re Westmoreland Coal

Co., No. 18-35672 (DRJ) (Bankr. S.D. Tex. Oct. 30, 2018); In re iHeartMedia, Inc., No. 18-

31274 (MI) (Bankr. S.D. Tex. Apr. 12, 2018). The Debtors submit that the circumstances

described herein warrant similar relief.



                                                10
       Case 20-35599 Document 32 Filed in TXSB on 11/22/20 Page 11 of 14




       22.     Further, to the extent the Employees are directors or officers of the Debtors,

Courts in this and other districts routinely authorize the payment of director compensation in the

ordinary course of business. See In re Parker Drilling Co., Case No. 18-36958 (MI) (Bankr. S.D.

Tex. Jan. 3, 2019); In re Cobalt Int’l Energy, Inc., Case No. 17-36709 (MI) Bankr. S.D. Tex.

Jan. 11, 2018)]; In re Seadrill Ltd., Case No. 17-60079 (DRJ) (Bankr. S.D. Tex. Oct. 10, 2017);

In re Linn Energy LLC, Case No. 16-60040 (DRJ) (Bankr. S.D. Tex. May 13, 2016).

       23.     For the reasons set forth above, the Debtors respectfully submit that it is in the

best interests of their estates for the Court to authorize the Debtors to pay the Employee

Obligations, and for ADP to allow the payment of the Employee Obligations.

                         V.         BASIS FOR EMERGENCY RELIEF

       24.     The Debtors respectfully request emergency consideration of this Motion

pursuant to Bankruptcy Local Rule 9013-1(i) and Bankruptcy Rule 6003, which authorizes a

court to grant relief within the first 21 days after the commencement of a chapter 11 case “to the

extent that relief is necessary to avoid immediate and irreparable harm.” FED. R. BANKR. P. 6003.

Here, the Debtors believe an immediate and orderly transition into chapter 11 is critical to the

viability of their operations and that any delay in granting the relief requested could cause

irreparable harm. Furthermore, the Debtors’ next payroll date is November 27, 2020. Thus, the

failure to receive the requested relief would severely disrupt the Debtors’ operations at this

critical juncture and imperil the Chapter 11 Cases. Accordingly, the Debtors respectfully request

that the Court approve the relief requested in this Motion on an emergency basis.

                              VI.     RESERVATION OF RIGHTS

       25.     Nothing contained herein shall be deemed: (i) an admission as to the amount of,

basis for, or validity of any claim against any of the Debtors; (ii) an impairment or waiver of the



                                                11
       Case 20-35599 Document 32 Filed in TXSB on 11/22/20 Page 12 of 14




Debtors’ or any other party in interest’s right to dispute any claim against, or interest in, any

Debtor, its property or its estate; (iii) a promise or requirement to pay any prepetition claim; (iv)

a waiver of any claims or causes of action which may exist against any Employee, taxing

authority, benefit service provider, or benefits provider; (v) an assumption, adoption, or rejection

or any agreement, contract, or lease under section 365 of the Bankruptcy Code; (vi) an

implication or admission that any particular claim of a type specified or defined in this Motion,

or any order granting the relief requested by this Motion; (vii) an implication, admission, or

finding as to (a) the validity, enforceability, or perfection of any interest or encumbrance on the

property of any Debtor or its estate or (b) the applicability of any exception or exclusion from

property of the estate under section 541 of the Bankruptcy Code or other applicable law; (viii) an

impairment or waiver of any claims or causes of action which may exist against any entity; or

(ix) a waiver of any Debtors’ or any other party in interest’s rights under the Bankruptcy Code or

any other applicable law.

                         VII.    REQUEST FOR WAIVER OF STAY

       26.     To the extent that the relief sought in this Motion constitutes a use of property

under Bankruptcy Code section 363(b), the Debtors seek a waiver of the fourteen-day stay under

Bankruptcy Rule 6004(h). Further, to the extent applicable, the Debtors requests that the Court

find that the provisions of Bankruptcy Rule 6003 are satisfied. As explained herein, the relief

requested in this Motion is immediately necessary for the Debtors to be able to continue to

operate its business and preserve the value of the estate.

                                         VIII. NOTICE

       27.     Notice of this Motion has been provided by telecopy, email, overnight courier

and/or hand delivery, to: (i) the Office of the United States Trustee for the Southern District of



                                                 12
       Case 20-35599 Document 32 Filed in TXSB on 11/22/20 Page 13 of 14




Texas; (ii) the Debtors’ prepetition secured lenders, Texas Capital Bank, N.A. and AIG Asset

Management (U.S.), LLC; (iii) the collateral agent and administrative agent for the prepetition

secured lenders, Cortland Market Services LLC; (iv) the 30 largest unsecured creditors of each

of the respective Debtors (as found on Official Form 204); (v) the Internal Revenue Service; and

(vi) any party that has requested notice pursuant to Bankruptcy Rule 2002.               Under the

circumstances, such notice of the hearing and the relief requested in the Motion constitutes due,

sufficient and appropriate notice and complies with section 102(1) of the Bankruptcy Code,

Bankruptcy Rules 2002 and 9014, the Bankruptcy Local Rules and the Complex Case

Procedures. The Debtors submit that no other or further notice need be provided.

                                         IX.    PRAYER

       WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form attached hereto: (i) granting the relief requested in this Motion; and (ii)

granting the Debtors such other and further relief as the Court may deem just and proper.




                                                 13
       Case 20-35599 Document 32 Filed in TXSB on 11/22/20 Page 14 of 14




Respectfully submitted this 22nd day of November, 2020.

                                            OKIN ADAMS LLP

                                            By:        /s/ Matthew S. Okin
                                                  Matthew S. Okin
                                                  Texas Bar No. 00784695
                                                  Email: mokin@okinadams.com
                                                  David L. Curry, Jr.
                                                  Texas Bar No. 24065107
                                                  Email: dcurry@okinadams.com
                                                  Ryan A. O’Connor
                                                  Texas Bar No. 24098190
                                                  Email: roconnor@okinadams.com
                                                  1113 Vine St., Suite 240
                                                  Houston, TX 77002
                                                  Tel: (713) 228-4100
                                                  Fax: (888) 865-2118

                                            PROPOSED ATTORNEYS FOR THE
                                            DEBTORS


            CERTIFICATE OF ACCURACY PURSUANT TO B.L.R. 9013-1(i)

         In accordance with Bankruptcy Local Rule 9013-1(i), I hereby certify to the accuracy
of the matters set forth in the foregoing Motion.

                                            By:       /s/ Matthew S. Okin
                                                  Matthew S. Okin




                                              14
